DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 1/31/2020.  Currently claims 1-41 are pending and rejected below.
Election/Restrictions
Newly submitted claims 40-41 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method invention is unique from the positively claimed and previously elected apparatus inventions, and is distinct in method steps and methodology from the previously elected method of claim 13 for example as that claim requires the unique steps of 
“…least a tip of the injection needle is contained within the injector housing, and an injection position, wherein at which at least the tip of the injection needle protrudes from the injector housing, an activation button assembly movably mounted to the injector housing and operatively connected to the injection needle, a cartridge door movably mounted to the injector housing between an open position and a closed position, the cartridge door having an open end, an interior channel, and a cartridge piercing needle mounted within the interior channel and connected in fluid communication with the injection needle, and a driving assembly operatively engaged with the activation button assembly,…”, and “…least a tip of the injection needle is contained within the injector housing, and an injection position, wherein at which at least the tip of the injection needle protrudes from the injector housing, an activation button assembly movably mounted to the injector housing and operatively connected to the injection needle, a cartridge door movably mounted to the injector housing between an open position and a closed position, the cartridge door having an open end, an interior channel, and a cartridge piercing needle mounted within the interior channel and connected in fluid communication with the injection needle, and a driving assembly operatively engaged with the activation button assembly,…”, which the method steps of 40-41 does not require, resulting in a uniquely different method from the previously elected methods and apparatus claimed inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an injector with antibody cartridge and a deflectable interference member engaging the rear flange of the cartridge (and the associated method).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BAR-EL et al. (US 2018/0154081 A1).
Bar-el discloses an injector (figures 1a-9) comprising an injector housing (430); and a cartridge door (423) movably mounted to the injector housing between an open position (figure 4a) and a closed position (4C), the cartridge door comprising:

an open end, an interior channel (interior or device) having a cartridge mounted therein, the cartridge (420) containing an antibody (examiner is of the position that the device cartridge contains drugs which is a broader term for an antibody) to be dispensed and having an opening at a front end of the cartridge sealed by a pierceable septum  (156) and a flange (421) at a rear end thereof, anda cartridge piercing needle (448) mounted within the interior channel, the cartridge piercing needle being configured to fully penetrate the pierceable septum of the cartridge.
	Concerning claim 29 and an injection needle translatable between a retracted position, at which at least a tip of the injection needle is contained within the injector housing, and an injection position, at which at least the tip of the injection needle protrudes from the injector housing (see para [0197-0200]).
	Concerning claim 30 and further comprising an activation button assembly movably mounted to the injector housing and operatively connected to the injection needle, the activation button assembly being translatable from an unactuated position to an actuated position to drive the injection needle from the retracted position to the injection position (note para [0167] and 433).
	Concerning claim 31 and a driving assembly engageable with the cartridge to expel the antibody therefrom, the driving assembly being operatively engaged with the activation button assembly and being configured to drive the cartridge upon movement of the activation button assembly from the unactuated position to the actuated position (again note para [0167] and 433).
	Concerning claim 32, further comprising a deflectable interference member engaging the rear end flange of the cartridge in a resting position of the interference member, thereby limiting an insertion depth of the cartridge into the interior channel of the cartridge door to a sealed position, at which the cartridge piercing needle does not fully penetrate the pierceable septum (note 421 and figure 7B).
	Concerning claim 33 and the deflectable interference member comprises a cantilevered arm defining a first end connected to the cartridge door and extending to a second, free end proximate the open end of the cartridge door (see figure 4d and note cantilever arm example 423).
	Concerning claim 34 and an injector (4d figure and previously identified structures above for examples), comprising: an injector housing (430); a cartridge containing an antibody; a stopper (440) slidably received within the cartridge; and a driving assembly comprising: a first threaded element (410) configured to rotate relative to the cartridge without linear motion relative to the injector housing and the cartridge, a second threaded element (412) coupled to the first threaded element, a distal end of the second threaded element being coupled to the stopper, wherein rotation of the first threaded element is configured to linearly advance the stopper through the cartridge, and a motor (see figures 8a and 8b for examples).
	Concerning claim 35 and comprising a cartridge door movably mounted to the injector housing between an open position and a closed position, the cartridge door comprising: an open end, an interior channel having the cartridge mounted therein, the cartridge having an opening at a front end of the cartridge sealed by a pierceable septum and a flange at a rear end thereof, and a cartridge piercing needle mounted within the interior channel, the cartridge piercing needle being configured to fully penetrate the pierceable septum of the cartridge (see figure 4d and previously identified structures).
	Concerning claim 36 and comprising a deflectable interference member engaging the rear end flange of the cartridge in a resting position of the interference member, thereby limiting an insertion depth of the cartridge into the interior channel of the cartridge door to a sealed position, at which the cartridge piercing needle does not fully penetrate the pierceable septum (see 423 and cantilever arm as in figure 4d).
	Concerning claim 37 and the deflectable interference member comprises a cantilevered arm defining a first end connected to the cartridge door and extending to a second, free end proximate the open end of the cartridge door (again see figure 4d).
	Concerning claim 38 and an injection needle translatable between a retracted position, at which at least a tip of the injection needle is contained within the injector housing, and an injection position, at which at least the tip of the injection needle protrudes from the injector housing (see para [0197-0200]).
	Concerning claim 39 and an activation button assembly movably mounted to the injector housing and operatively connected to the injection needle, the activation button assembly being translatable from an unactuated position to an actuated position to drive the injection needle from the retracted position to the injection position (note para [0167] and 433)..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783